


Exhibit 10.40
[catalentlogov02copy03a01.jpg]        
Catalent Pharma Solutions
Frankland Road,
Blagrove, Swindon
Wiltshire, SN5 8YS,
United Kingdom
tel +44 (0)1793 864000
fax +44 (0)1793 613394
www.catalent.com



TERMS & CONDITIONS OF EMPLOYMENT STATEMENT
Management personnel
 
 
 
As at and effective from:
18th April 2011
Name:
Sharon Johnson
Job Title:
SVP, Global Quality
The Principal Place of Employment:
Swindon, Wilts
Continuous service from:
27th July 2009

1.
Job Description:

Your job title is outlined above or such other title as the Company (Catalent
Pharma Solutions) may give you in its discretion from time to time. The
principal duties of your job are set out in your job description. In addition to
these duties you will carry out other duties that the Company may from time to
time direct.
2.
Hours:

Your hours of work are as detailed within the attached offer letter. You may be
asked to work outside these hours when necessary. The Company shall be entitled
to change the hours of work and, if appropriate shift pattern, when necessary to
meet the operational demands of the business.
3.
Salary:

Your basic salary, as detailed in the attached offer letter, will be paid to you
monthly on the last day of each month by credit transfer and is subject to
review in September each year. The appointment does not attract overtime
payment.
4.
Authorised Deductions from Salary

You hereby authorise the Company to deduct from your remuneration any sums due
from you to the Company including, without limitation, any overpayments, loans
or advances made to you by the Company, any overpayments in respect of annual
leave taken in excess of your entitlement, the cost of repairing any damage or
loss to the Company's property caused by you and any losses suffered by the
Company as a result of negligence or breach of duty by you.
5.
Annual Leave:

The annual leave year runs from January to December. Upon commencement of
employment you will receive the appropriate pro-rata amount of holidays. Upon
termination you will receive the appropriate pro-rata leave entitlement and in
the circumstances where annual leave taken exceeds entitlement, the necessary
deduction will be made from your final salary.
Further information about your annual entitlement is included in the Company's
Human Resources Policy and Procedures - Annual Leave.
6.
Sickness:

Company Sick Pay will be paid during sickness absence in accordance to the
applicable schedule, available from HR. In cases where the Company considers it
has good reason to doubt such absence is genuine, payment may be reduced or
withheld. Payments are conditional on notification requirements.
The Company shall be entitled to review your sickness record at any stage of
absence and may dismiss you on the grounds of such absence notwithstanding that
your entitlement to sick pay has not been exhausted.




--------------------------------------------------------------------------------




If the nature of your illness or injury is such that the Company has reasonable
grounds to believe your absence may be extensive, you will be referred to the
Occupational Health Department, Company Doctor and/or, with your written
consent, further information may be requested from your GP or other Specialists.
The Company has the right to dismiss even if the sick pay allowance has not been
exhausted.
Abuse of the Company's sick pay scheme will result in disciplinary action being
taken.
In cases where payment under the scheme is withheld, employees may appeal
against the decision through the Grievance Procedure (explained in the Company's
Human Resources Policies & Procedures - Grievance Procedure).
For details of notification, certification, statutory sick pay and sickness on
holiday you should refer to the Company's Human Resources Policies & Procedures
- Absence.
7.
Medical Examination:

You may be required to submit yourself to a medical examination by a doctor or
Occupational Health Practitioner appointed by the Company at any time during
your employment. You hereby agree that you will authorise both your own doctor
and the doctor / Occupational Health Practitioner appointed by the Company to
disclose in confidence to the Company details of any medical condition from
which you are suffering, the results of any examination and to discuss with the
Company any matters relating to your health and which might impair the proper
discharge of your duties.
You agree to comply with the Company's Drug & Alcohol Policy as detailed in the
Company's Human Resources Policies & Procedures
8.
Pension and Life Assurance:

Provided you are age 18 years or over, you may be entitled to become a member of
the appropriate Pension Scheme operated by the Company from time to time. The
Company reserves the right to modify or withdraw any Pension Scheme at any time.
Details of the appropriate Scheme applicable will be discussed with you upon
joining the Company.
You will have Life Assurance cover of four times your basic salary from the date
of commencement of employment.
9.
Notice:

By the Employee: You will be required to give 3 months' notice to the Company.
This may be reduced at the Company's discretion, such reduction not to be
unreasonably withheld.
By the Company: The Company will give you 3 months' notice of termination.
The Company reserves the right to make a payment in lieu of notice.
The Company may dismiss you without notice in the event of gross misconduct by
you.


10.
Garden Leave:

The Company shall be entitled to require you to remain at home during your
notice period save to the extent that your attendance at work is specifically
required and requested by the Company. During this time you may not undertake
any form of paid or unpaid employment without the prior written consent of the
Company. During this period the Company will require you to co-operate fully
with the Company as required.


11.
Union Membership and Collective Agreement:

There is no collective agreement applicable to these terms and conditions.


12.
Health & Safety:

You are required to comply with your obligations under the Health & Safety at
Work Act 1974 and any other relevant health and safety legislation. This
requirement includes the reporting to your manager of any unsafe working
conditions, practices, equipment or machinery and all accidents/incidents at
work, even if there are no injuries and property is not damaged.
You agree to comply with all Company and site Health and Safety Policies and
Procedures.






--------------------------------------------------------------------------------




13.
Positive Work Environment:

The Company does not tolerate inappropriate verbal, non-verbal or physical
conduct by any employee because of another's gender, race, religion or belief,
age, pregnancy and maternity leave, gender reassignment, marriage or civil
partnership, sexual orientation or disability or any other basis prohibited by
legislation. The Company likewise does not tolerate conduct that harasses,
disrupts or interferes with another's work performance or that creates an
intimidating, offensive, abusive or hostile work environment. Each employee is
responsible for maintaining a harassment-free and discrimination free
environment. This requirement includes the reporting to your manager or the
Human Resources Department of any such activity that you become aware of. Please
refer to the full procedures contained within the Company's Human Resources
Policies and Procedures - Equal Opportunities and Harrassment.
14.
Search:

As a condition of your employment, you will, if required by a Security Officer
appointed by the Company, or somebody appointed to act on behalf of the Company,
submit yourself and your belongings (including locker and car) to a search to
ascertain whether you are in possession of any of the Company's property. If
requested to submit to a search, you may ask for a colleague who is then
reasonably available to be present throughout the search. The Company is anxious
that a search should be carried out with the minimum of embarrassment to all
concerned and therefore, the Company expects you to co-operate fully. The search
will be conducted by a Security Officer and one other person nominated by the
Company both being of the same sex as yourself.
If you decline to cooperate with the search without any good reason, this will
be deemed a serious breach of contract and the Company reserves the right to
take such action against you as is appropriate and this may include your
dismissal.
15.
Outside Activities:

In order for the Company to establish whether any outside employment and
positions you may undertake will interfere with your duties or be contrary to
the interests of the Company, you must disclose all such activities to your
Manager. The Company reserves the right to require you to refrain from
activities which, in the reasonable opinion of the Company, conflicts with your
duties or adversely effect the interests of the Company.
16.
Confidentiality:

You will not except as authorised by the Company or compelled by a Court of
competent jurisdiction, reveal to any persons or company whatsoever any of the
trade secrets or confidential operations, processes or details of any
information concerning the organisation, transactions, business, finance,
affairs, formulas, methods of manufacture, details of customer prices or
contracts, research programmes, Company machines, staffing of the Company or any
Company within the Catalent Pharma Solutions Group or any of its customers or
potential customers which may come to your knowledge during your employment and
shall keep with complete secrecy all such information which shall be deemed
confidential and will not use or attempt to use any such information entrusted
to you except in the course of your employment and will not use or attempt to
use any such information in any manner which may injure or cause loss either
directly or indirectly to the Company, any Company within the Catalent Pharma
Solutions Group or their respective customers or potential customers of their
respective business. If you are


compelled by a Court of competent jurisdiction, you shall immediately notify the
Company prior to such disclosure being made and assist the Company in any way
possible in limiting as far as possible the ambit of such disclosure.
You will deliver up to the Company on request from time to time and on
termination of your employment all notes and records (including copies) made,
acquired or received by you relating to your work for the Company and all other
material containing confidential information of the Company or its customers or
potential customers.
This restriction shall continue to apply after termination of this agreement
without limit in point of time but shall cease to apply to information or
knowledge which may come into the public domain.
The Company from time to time enters into development agreements and the like
with other companies and such agreements do from time to time impose
restrictions upon the Company's staff to protect the information disclosed to
enable the project to be undertaken. The Company always endeavours to ensure
that such agreements are reasonable both to the Company and its employees and if
you are involved in a particular project, you will agree to be bound by the
terms of such agreement.


17.
Intellectual Property Rights:

(a)
For the purposes of this clause "Intellectual Property" includes patents, trade
marks (whether registered or unregistered), registered or unregistered designs,
utility models, copyrights, applications for any of the foregoing and the right
to apply for them in any part of the world, discoveries, creations, inventions
or improvements upon or additions to an invention, confidential information,
know-how and any research effort relating to any of the above-mentioned,
business names whether





--------------------------------------------------------------------------------




registrable or not, moral rights and any similar rights in any country.
(b)
The parties foresee that you may make, discover or create Intellectual Property
in the course of your duties under this agreement and agree that in this respect
you have a special obligation to further the interest of the Company.

(c)
Subject to the provisions of the Patents Act 1977 and the Copyright Designs and
Patents Act 1988, if at any time during your employment under this agreement you
make or discover or participate in the making or discovery of any Intellectual
Property relating to or capable of being used in the business for the time being
carried on by the Company or any of its associated companies, full details of
the Intellectual Property shall immediately be communicated by you to the
Company and such intellectual property shall be the absolute property of the
Company. At the request and expense of the Company, you shall give and supply
all such information, data, drawings and assistance as may be requisite, to
enable the Company to exploit the Intellectual Property to the best advantage of
the Company and you shall execute all documents and do all things which may be
necessary or desirable for obtaining patent or other protection for the
Intellectual Property in such parts of the world as may be specified by the
Company and for vesting the same in the Company or as it may direct.

(d)
You irrevocably appoint the Company to be your attorney in your name and on your
behalf, to sign, execute or do any such instrument or thing and generally to use
your name for the purpose of giving to the Company (or its nominee) the full
benefit of the provisions of this clause and for the avoidance of doubt, you
hereby



agree that a certificate in writing signed by a Director of the Company, which
states that any instrument or act falling within the Company's authority under
this clause shall be conclusive evidence that such is the case.
(e)
If the Intellectual Property made, discovered or created by you is not the
property of the Company, the Company shall, subject to the provisions of the
Patents Act 1977 and the Copyright Designs and Patent Act 1988 have the right to
acquire for itself or its nominee your rights in the Intellectual Property
within three months after disclosure pursuant to sub-clause (c) above on fair
and reasonable terms to be agreed by the parties. You agree not to disclose such
Intellectual Property to any person during the three month period. If fair and
reasonable terms cannot be agreed within two months after disclosure pursuant to
sub-clause (c), they shall be settled in default of agreement by a patent agent
agreed by the parties or in default of agreement, nominated by the President for
the time being of the Chartered Institute of Patent Agents. Such patent agent
shall act as an expert and not as arbitrator and accordingly the provisions of
any statutes relating to arbitration shall not apply to the patent agent's
decision. The costs of the patent agent shall be borne by the Company.

(f)
The rights and obligations under this clause shall continue in force after
termination of this agreement in respect of Intellectual Property made during
your employment under this agreement and shall be binding upon your personal
representatives.

18.
Restraint:

For a period of 6 months from the termination of your employment you will not
directly or
indirectly:
(a)
be an agent of, a consultant for or an employee in any business which competes
with any business carried on by the Company at the date of termination of your
employment save that you shall be free to be an agent of, a consultant for or an
employee of any business so far as your duties and work shall relate exclusively
to work of a kind or nature with which you were not concerned to a material
extent during the last year of your employment with the Company.

(b)
solicit, canvass or approach any person, firm or company who, to your knowledge,
was provided with goods or services by the Company at any time during the last
year of your employment or was negotiating with the Company for the provision of
goods or services by the Company at that date of termination, or offer to that
person, firm or company, goods or services similar to those provided to him by
the Company during the last year of your employment with the Company or which
were the subject of negotiations at the date of termination; or

(c)
accept orders from any person, firm or company for goods or services similar to
or competitive with the goods or services previously provided to him by the
Company during the last year of your employment or which were the subject of
negotiations at that termination.

save that the restrictions above shall only apply to the United Kingdom of Great
Britain and Northern Ireland.
Until the expiration of 12 months from the termination of your employment (for
whatever reason) you will not solicit or entice away from the Company or engage
or employ any person employed by the Company in any executive, sales, marketing,
research or technical support capacity at that date of termination or within a
period of three months immediately before or procure that such person be engaged
or employed by any other business which competes with any business carried on by
the Company at the date of the termination of your employment.




--------------------------------------------------------------------------------




Each provision set out in the above clauses is independent and severable from
the remaining provisions and enforceable accordingly. If any provision of these
clauses shall be unenforceable for any reason but would be enforceable in part
if the wording thereof were deleted, it shall apply with such deletions as may
be necessary to make it enforceable.
19.
Grievance Procedure:

Please refer to the full procedure contained within the Company's Human
Resources Policies & Procedures - Grievance Procedure.
20.
Disciplinary Procedure:

Please refer to the full procedure contained within the Company's Human
Resources Policies & Procedures - Disciplinary Procedure.
21.
Data Protection:

Catalent respects the privacy of its employees. In accordance with the Data
Protection Act 1998 the Company hereby notifies you that it holds personal data
relating to you for the purposes of managing and administrating your employment
relationship and for Company's compliance with applicable laws. In addition,
personal data may be transferred to third parties that provide services to
Catalent or to the Company headquarters in the USA for Company reporting and
statistical purposes and for the administration of any US-managed benefits. Your
signature to this contract constitutes your consent to the use and the transfer
of your personal data by Company for these purposes. You have a right to request
a copy of certain personal information collected and stored by Catalent, and to
require Catalent to correct any inaccuracies in such information.
22.
Changes to Employment Terms:

The Company reserves the right to make reasonable changes to the terms and
conditions of your employment, which will be confirmed to you in writing.
23.
Miscellaneous:

The parties to this agreement submit to the English Courts. It shall be governed
by and shall be construed in accordance with the laws of England.




Signed on behalf of the Company [ ] Date [ ]
Signed by the employee [ ] Date [ ]




